UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROBERT J. BINGA,                                       §
                                                       §
                               Plaintiff,              §
                                                       §
v.                                                     §       Case # 1:18-cv-1458-DB
                                                       §
COMMISSIONER OF SOCIAL SECURITY,                       §       MEMORANDUM DECISION
                                                       §       AND ORDER
                               Defendant.              §

                                         INTRODUCTION

       Plaintiff Robert J. Binga (“Plaintiff”) brings this action pursuant to the Social Security Act

(the “Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied his application for Disability Insurance Benefits (“DIB”) under Title

II of the Act, and his application for supplemental security income (“SSI”) under Title XVI of the

Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c),

and the parties consented to proceed before the undersigned in accordance with a standing order

(see ECF No. 19).

        Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 13, 17. Plaintiff also filed a reply. See ECF No. 18. For the reasons

set forth below, Plaintiff’s motion (ECF No. 13) is DENIED, and the Commissioner’s motion

(ECF No. 17) is GRANTED.

                                            BACKGROUND

       Plaintiff protectively filed his DIB and SSI applications on April 27, 2015, alleging a

disability beginning January 1, 2015 (the disability onset date), based on: “(1) Chronic idiopathic

urticaria; (2) recovering addict; (3) alcoholic; (4) angioedema; (5) bi-polar; (6) hepatitis c; (7) high

blood pressure ; (8) Crohn’s disease; (9) depression; and (10) allergies.” Transcript (Tr.) 285-97,
326. Plaintiff’s applications were initially denied on July 8, 2015, after which he requested an

administrative hearing. Tr. 238–46, 249–51. A hearing was held in Buffalo, New York, on July

12, 2017. Tr. 87. Administrative Law Judge Lynette Gohr (the “ALJ”) presided over the hearing.

Plaintiff appeared and testified at the hearing and was represented by Kelly Laga-Sciandra, an

attorney. Id. Rachel Duchon, an impartial vocational expert(“VE”), also appeared and testified at

the hearing. Id. The ALJ issued an unfavorable decision on November 27, 2017, finding Plaintiff

not disabled. Tr. 87-102. On October 17, 2018, the Appeals Council denied Plaintiff’s request for

review. Tr. 1-6. The ALJ’s decision thus became the “final decision” of the Commissioner subject

to judicial review under 42 U.S.C. § 405(g).

                                      LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71



                                                2
(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. 20 C.F.R. § 404.1560(c).



                                                 3
                             ADMINISTRATIVE LAW JUDGE’S FINDINGS

         The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in her November 27, 2017 decision:

    1. The claimant meets the insured status requirements of the Social Security Act through
       December 31, 2020;

    2. The claimant has not engaged in substantial gainful activity since January 1, 2015, the
       alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.);

    3. The claimant has the following severe impairments: migraine headaches, chronic
       idiopathic urticaria, angioedema, a depressive disorder, and an anxiety disorder (20 CFR
       404.1520(c) and 416.920(c));

    4. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926);

    5. The claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b), 1 because the claimant is able to lift and/or carry twenty
       pounds occasionally and ten pounds frequently, stand and/or walk for six hours in an eight­
       hour workday, and sit for six hours in an eight-hour workday. Although the claimant is
       unable to climb ladders, ropes, and scaffolds, he is occasionally able to stoop, kneel,
       crouch, crawl, and climb ramps and stairs. The claimant is unable to work at unprotected
       heights or around dangerous machinery, and he must avoid exposure to noise that is greater
       than moderate (as defined by the DOT). The claimant must also avoid exposure to bright
       lights or flickering lights (such as would be experienced in welding or cutting metals). In
       addition, the claimant is limited to simple routine tasks, simple work-related decisions, and
       minimal changes in work routines and processes. The claimant is unable to engage in work
       with strict production quotas, but he is frequently able to interact with supervisors, co­
       workers, and the public;

    6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965);

    7. The claimant was born on July 24, 1963. and he was 51 years old, which is defined as an
       individual closely approaching advanced age, on the alleged disability onset date (20 CFR
       404.1563 and 416.963);

1
    “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).

                                                            4
    8. The claimant has a limited education and is able to communicate in English (20 CFR
       404.1564 and 416.964);

    9. Transferability of job skills is not material to the determination of disability because using
       the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
       disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
       CFR Part 404, Subpart P, Appendix 2);

    10. Considering the claimant’s age, education, work experience, and residual functional
        capacity, there are jobs that exist in significant numbers in the national economy that the
        claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a));

    11. The claimant has not been under a disability, as defined in the Social Security Act, from
        January 1, 2015 through the date of this decision (20 CFR 404.1520(g) and 416.920(g)).

Tr. 87-102.

        Accordingly, the ALJ determined that, for a period of disability and disability insurance

benefits filed on April 27, 2015, the claimant was not disabled under sections 216(i) and 223(d) of

the Social Security Act. Tr. 102. The ALJ also determined that, for the application for supplemental

security income, filed on April 27, 2015, Plaintiff is not disabled under section 1614(a)(3)(A) of

the Act. Id.

                                             ANALYSIS

        Plaintiff asserts two point of error: (1) The ALJ failed to properly evaluate Plaintiff’s

physical impairments; and (2) the ALJ failed to properly evaluate the opinion of Plaintiff’s treating

psychiatrist Michael Godzala, M.D. (“Dr. Godzala”). See ECF No. 13-1 at 1. The Commissioner

argues in response that substantial evidence supports the ALJ’s findings. See ECF 17-1 at 3.

        A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The




                                                 5
Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.

         In March 2014, prior to his January 1, 2015 alleged onset date, Plaintiff presented to allergy

specialists Andrew Green, M.D. (“Dr. Green”), and Roland Honeine, M.D. (“Dr. Honeine”) for

evaluation of hives (urticaria) and angioedema. 2 Tr. 415. With respect to the angioedema, the

records in this case reflect only lip swelling and no throat or tongue swelling, as would be

indicative of more serious anaphylactic reactions. 3 Plaintiff received a prescription for various

medications, including Prednisone. Tr. 416. Plaintiff’s symptoms initially improved with

medication. Tr. 419, 422–23, 425, 427, 446. However, by January 2015, Dr. Honeine observed

that Plaintiff did not have good relief of his symptoms. Tr. 446. His last angioedema episode was

on December 29, 2014, and he still had intermittent hives. Id. An examination revealed no urticaria

or angioedema. Tr. 446–47. Dr. Honeine administered a Xolair injection to treat Plaintiff’s hives.

Tr. 446. His latest record from his internal medicine doctors note that his chronic urticaria and

angioedema are better controlled, and he was noted to be in no acute distress and well appearing.

Tr. 11-12. The ALJ discussed the medical evidence related to Plaintiff’s hives and determined that

such were intermittent (no consistent ongoing treatment), as well as controlled by medication. Tr.

96. The record reflects this analysis.

         Likewise, in September 2015, James Stephen, M.D. (“Dr. Stephen”), Plaintiff’s treatment

provider for his opiate dependence, observed that Plaintiff’s hives were “relatively well controlled”

without using any medication. Tr. 866. The record reflects that Plaintiff received treatment from


2
  Angioedema is a condition that occurs predominantly on the skin of the face, normally around the mouth and the
mucosa of the mouth. See generally Gravel v. Prison Health Servs., Inc., No. 1:07-CV-237, 2009 WL 1456787, at *5
(D. Vt. May 19, 2009). “Characteristically, it is manifested by swelling developed over a short period of time, [and its
cause] is essentially unknown. However, heredity or recent exposure to allergens is [are] thought to be precipitating
causes.” Id.
3
  See generally Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/hives-and-angioedema/symptoms-
causes/syc-20354908 (last visited February 28, 2020).

                                                           6
Dr. Stephen for opiate dependence throughout the relevant period. In March 2016, Dr. Stephen

observed that Plaintiff’s hives had lessened and recommended that Plaintiff cut back on

antihistamines. Tr. 852. Dr. Stephen consistently observed that Plaintiff’s opiate dependence was

stable, and he was doing well on his medication. Tr. 836, 842. Upon examination, Plaintiff

sometimes had a depressed mood, but consistently demonstrated good eye contact, normal speech,

and no suicidal thoughts. Tr. 842, 845, 865, 886, 926, 939. Plaintiff displayed a normal mood and

affect at other appointments. Tr. 852, 870, 919, 920, 923, 942. At appointments in September and

November 2016, Dr. Stephen observed that Plaintiff’s mental-health symptoms were improving.

Tr. 918, 920.

       Plaintiff twisted his left knee in March 2017. Tr. 906-907. Upon examination, he had slight

bilateral leg swelling and a slightly swollen left knee. Tr. 907. Imaging showed a mild effusion

and mild osteoarthritis. Tr. 833. That same month, Plaintiff presented to William Bevilacqua, M.D.

(“Dr. Bevilacqua”), for evaluation of his venous insufficiency. Tr. 718–19, 1039-41. Upon

examination, Plaintiff had moderate edema in his legs. Tr. 719, 1040. Dr. Bevilacqua diagnosed

Plaintiff with venous insufficiency and recommended that Plaintiff wear compression stockings,

which he had not worn before. Tr. 718–19, 1039–40.

       Plaintiff’s treatment records often reflected that he had no edema in his extremities. Tr.

741, 760, 762, 765, 774, 915, 932, 935, 1035, 1044, 1058, 1062, 1077, 1273. Additionally, he

frequently had normal strength, range of motion, and sensation in his extremities. Tr. 514, 765,

774, 1066–67, 1073, 1077. Plaintiff’s gait was consistently normal. Tr. 550, 552, 554, 765, 1067,

1073, 1077, 1176, 1178, 1184, 1190, 1192, 1198, 1200, 1207, 1212, 1214, 1216, 1221, 1223, 1228,

1232, 1234, 1239, 1241). Multiple musculoskeletal, neck, and back examinations were also

unremarkable. Tr. 514, 527, 741, 745, 747, 755, 760, 762, 765.



                                                7
         In March 2015, Plaintiff established care at Lake Shore Behavioral Health (“Lake Shore”).

Tr. 536. Plaintiff attended counseling appointments through February 2017 (Tr. 1181) and also

attended monthly medication management appointments with Dr. Godzala from March 2015

through April 2017. Tr. 543–55, 1176–1242. Dr. Godzala’s mental-status examinations revealed

that although Plaintiff often had a down mood and restricted affect, he had intact memory; logical

thought processes; normal thought content; a cooperative demeanor; adequate grooming; fair eye

contact; normal speech; fair insight and judgment; no suicidal or homicidal thoughts, fair or only

mildly impaired concentration and attention; and an average fund of knowledge. Tr. 545–47, 550,

552, 554, 1176, 1178, 1184, 1192, 1198, 1200, 1207, 1212, 1214, 1216, 1221, 1223, 1228, 1232,

1234, 1239, 1241. During his treatment at Lake Shore, Plaintiff received Global Assessment of

Functioning (“GAF”) scores 4 ranging from 55 to 60. Tr. 548, 1202, 1230.

         On May 2, 2017, Dr. Godzala completed a “Mental Treating Medical Source Statement”

(a check-the-box form), in which he concluded that Plaintiff had disabling mental limitations. Tr.

1246-50. Specifically, Dr. Godzala opined that Plaintiff could not engage in full-time competitive

employment and would miss work more than four days per month. Tr. 1250. Dr. Godzala also

checked boxes indicating that Plaintiff had a limited but satisfactory ability in 10 areas of

functioning, including maintaining regular attendance, making simple work-related decisions,

accepting or responding appropriately to criticism from supervisors, asking simple questions,

maintaining socially appropriate behavior, and interacting appropriately with the public. Tr. 1248-



4
  GAF scores are designed to consider factors outside those used in disability determinations. See Wilson v. Berryhill,
No. 16-CV-00664V(F), 2018 WL 4211322, at *2 (W.D.N.Y. Sept. 4, 2018) (noting the GAF is a “multiaxial scale is
used to assess an individual’s mental and physical condition on five axes, each of which refers to a different class of
information”). A GAF score in the 51 to 60 range indicates moderate symptoms or moderate difficulty in social,
occupational, or school functioning. Zabala v. Astrue, 595 F.3d 402, 406 n.3 (2d Cir. 2010) (internal citations omitted).
The Social Security Administration has limited the manner in which GAF scores are used because they are generally
not useful without additional supporting description and detail. See Mainella v. Colvin, No. 13-CV-2453, 2014 WL
183957, at *5 (E.D.N.Y. Jan. 14, 2014) (internal citations omitted).

                                                           8
49. Additionally, Dr. Godzala indicated that Plaintiff was seriously limited in 15 areas of

functioning, including understanding, remembering, and carrying out very short and simple

instructions; dealing with normal work stress; responding appropriately to changes in a routine

work setting; dealing with the stress of semi-skilled or skilled work; and understanding,

remembering, and carrying out detailed instructions. Tr. 1248-49.

       On July 2, 2015, non-examining state agency psychiatrist Gerald Kleinerman, M.D. (“Dr.

Kleinerman”), reviewed Plaintiff’s medical records and opined that Plaintiff had no significant

limitations in adaptation, interacting with others, or understanding, remembering, and carrying out

simple tasks. Tr. 224–25. He concluded that Plaintiff retained the ability to perform simple tasks

and follow simple directions. Tr. 222. Examinations by Plaintiff’s other doctors demonstrated that

Plaintiff had a normal or appropriate mood (Tr. 447, 706, 714, 907, 932, 1035, 1273); cooperative,

pleasant, and appropriate behavior (Tr. 523, 764, 1044, 1058, 1073, 1273); no cognitive deficits

(Tr. 523, 766); normal speech (Tr. 1073, 1067); normal fund of knowledge (Tr. 1067, 1073); and

normal memory and concentration (Tr. 514, 527, 1066-67).

       After the hearing, Plaintiff underwent a consultative psychological evaluation in

September 2017 by Gregory Fabiano, Ph.D. (“Dr. Fabiano”). Tr. 1303-08. Plaintiff told Dr.

Fabiano that he had lost 25 pounds in the last six weeks. However, his weight average for six

months prior to the exam and for a year thereafter was overall steady. Tr. 41, 61, 123,154,183.

Upon examination, Plaintiff was tense and nervous but had a cooperative and friendly demeanor;

normal speech; good hygiene; appropriate eye contact; coherent and goal-directed thought

processes; only mildly impaired memory skills, good insight and judgment; and good attention

and concentration. Tr. 92-93, 1305-06, 1310-11. He also had an adequate manner of relating and

social skills. Tr. 1305. Plaintiff had low-average to average cognitive ability. Tr. 1311. Dr. Fabiano



                                                  9
opined that Plaintiff had no limitations in understanding, remembering, and carrying out simple

instructions, and only moderate limitations in interacting with others. Tr. 1306-07, 1314-15. He

further concluded that Plaintiff had no limitations in making work-related decisions, sustaining

concentration and performing a task at a consistent pace, sustaining an ordinary routine,

maintaining personal hygiene, and being aware of normal hazards. Tr. 1306.

       The ALJ gave significant weight to the opinions of Dr. Kleinerman and Dr. Fabiano due to

their expertise, the consistency of their opinions with each other, and the overall evidence of

record. Tr. 99. The opinions of consultative examiners and State agency doctors constitute

substantial evidence when they are consistent with the record. See Mongeur v. Heckler, 722 F.2d

1033, 1039 (2d Cir. 1983). However, the ALJ gave Dr. Godzala’s May 2017 medical source

statement very little weight because the opinions are inconsistent with the overall medical

evidence, including the GAF scores contained in his own treatment notes, as well as the opinions

of Dr. Kleinerman and Dr. Fabiano. Tr. 99. Supportability and consistency are valid factors in

deciding the weight accorded to any medical opinion. See Michels v. Astrue, 297 F.App’x 74, 76

(2d Cir. Oct. 30, 2008); see also 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a

medical opinion is with the record as a whole, the more weight we will give to that medical

opinion.”); Heagney-O'Hara v. Commissioner, 646 F. App’x 123, 126 (2d Cir. 2016) (the ALJ

correctly gave great weight to the opinion of a medical expert; even though he lacked a treating

relationship because his opinion was consistent with the objective medical evidence in the record.);

Camille v. Colvin, 652 F. App’x 25, 28 (2d Cir. 2016) (the regulations permit the opinions of non-

examining sources to override the opinions of treating sources provided they are supported by the

evidence in the record (internal citations omitted).




                                                 10
       As noted above, Dr. Godzala was Plaintiff’s treating psychiatrist.Treating physician

opinions should be given “controlling weight” if they are “well-supported by medically acceptable

clinical and laboratory diagnostic techniques and [are] not inconsistent with the other substantial

evidence in [the] case record,” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). However, a treating

physician’s opinion is not afforded controlling weight when the opinion is inconsistent with other

substantial evidence in the record, such as the opinions of other medical experts. 20 C.F.R. §

404.1527(d)(2); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999). If the ALJ gives the treating

physician’s opinion less than controlling weight, he must provide good reasons for doing so. Clark

v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998).

       If not afforded controlling weight, a treating physician’s opinion is given weight according

to a non-exhaustive list of enumerated factors, including (i) the frequency of examinations and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

physician’s opinion; (iii) the opinion’s consistency with the record as a whole; and (iv) whether

the physician has a relevant specialty. 20 C.F.R. §§ 404.1527(c) (2), 416.927(c)(2); see Clark, 143

F.3d at 118; Marquez v. Colvin, No. 12 CIV. 6819 PKC, 2013 WL 5568718, at *9 (S.D.N.Y. Oct.

9, 2013). In rejecting a treating physician’s opinion, an ALJ need not expressly enumerate each

factor considered if the ALJ’s reasoning and adherence to the treating physician rule is clear. See,

e.g., Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013). Furthermore, as long as the ALJ is

careful to explain his decision, he is entitled to reject portions of a medical opinion that conflict

with other evidence in the record. See Raymer v. Colvin, No. 14-CV-6009P, 2015 WL 5032669,

at *5 (W.D.N.Y. Aug. 25, 2015) (“an ALJ who chooses to adopt only portions of a medical opinion

must explain his or her decision to reject the remaining portions”).




                                                 11
        Dr. Godzala completed a check-the-box form indicating that Plaintiff is “limited but

satisfactory” or “seriously limited” in nearly every mental work-related activity. Tr 1246-50. The

ALJ explained that “limited but satisfactory” is vague, non-specific, and undefined in the report

itself. Id. The ALJ noted that although “seriously limited” is defined as “frequently less than

satisfactory in any work setting,” Dr. Godzala declined to check off the more-serious limitations

of “unable to meet competitive standards” or “no useful ability to function,” indicating that

Plaintiff retains significant functional capacity for each of the mental work-related activities. Id.

The ALJ also noted that Dr. Godzala checked boxes indicating that Plaintiff would be absent from

work more than four days per month and would be unable to engage in sustained full­time

employment; however, he provided no adequate explanations, and cited no clinical findings or

other details to support his opinions. Furthermore, said opinions are inconsistent with the other

well-supported psychological opinions in the record. Tr. 99. Plaintiff’s last exam prior to the

completion of the check-the-box form indicated that his appearance and behavior was cooperative;

speech normal; affect was less restricted; thought process was logical for the most part; thought

content was appropriate to session; he was oriented with fair attention and concentration; abstract

reasoning, insight, and judgment were fair; and his gait and station were within normal limits. Tr.

1176.

        The ALJ also cited evidence of Plaintiff’s daily activities. See Cichocki v. Astrue, 729 F.3d

172, 178 (2d Cir. 2013) (ALJ properly considered the claimant’s reported daily activities, such as

walking her dog and cleaning her house, in support of an ability to work). Plaintiff was able to

travel to Florida in December 2016 to visit family (Tr. 187), and he went to Houston in February

2017 for a Superbowl game taking time to go on a yacht. Tr. 95, 189. The ALJ also listed other

daily activities which indicated that Plaintiff was not as limited as alleged. Tr. 95. The Court notes



                                                 12
that consistently throughout the records Plaintiff exercised frequently. He recently had surgery for

his varicose veins, apparently with a good response. Tr. 21. At his follow-up exam for venous

surgery he denied musculoskeletal complaints or recurrent skin problems or rashes or allergic

symptoms. Tr. 22

       For all these reasons, the Court finds that the ALJ’s decision is supported by substantial

evidence in the record as a whole. The Commissioner’s findings of fact must be upheld unless “a

reasonable factfinder would have to conclude otherwise.” Brault v. Comm’r of Soc. Sec., 683 F.3d

443, 448 (2d Cir. 2012). Thus, “[i]f evidence is susceptible to more than one rational interpretation,

the Commissioner’s conclusion must be upheld.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir.

2014). Although Plaintiff’s impairments were not disabling, the ALJ recognized that they caused

various work-related limitations, and fully accounted for those restrictions in her RFC finding.

Accordingly, the Court finds no error.

                                          CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 13) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 17) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                                 13
